                                Case 19-12356-SMG                   Doc       Filed 07/26/19          Page 1 of 2
Fill in this information to identify the case:



Debtor 1               Devon Lee Brown



Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:      Southern District of Florida
                                                                 (State)
Case number:          19-12356-RBR




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.



                           U.S. BANK TRUST NATIONAL ASSOCIATION, AS
Name of creditor:          TRUSTEE OF CHALET SERIES III TRUST                            Court claim no. (if known):     7

Last 4 digits of any number you use to
identify the debtor's account:                    XXXXXX1650

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

     No

     Yes. Date of the last notice:



 Part 1: Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.

     Description                                                        Dates incurred                                           Amount


1    Late charges                                                                                                      (1)   $
2    Non-sufficient funds (NSF) fees                                                                                   (2)   $
3    Attorney fees                                                                                                     (3)   $
4    Filing fees and court costs                                                                                       (4)   $
5    Bankruptcy/Proof of claim fees                                     6/3/2019                                       (5)   $ 675.00
6    Appraisal/Broker's price opinion fees                                                                             (6)   $
7    Property inspection fees                                                                                          (7)   $
8    Tax advances (non-escrow)                                                                                         (8)   $
9    Insurance advances (non-escrow)                                                                                   (9)   $
10 Property preservation expenses. Specify:                                                                        (10)      $
11 Other. Specify:       Bankruptcy Plan Review                         6/3/2019                                   (11)      $ 225.00



Official Form 410S2                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                                        page 1
12 Other. Specify:            Case 19-12356-SMG                    Doc         Filed 07/26/19       Page 2 of (12)
                                                                                                              2            $
13 Other. Specify:                                                                                                (13)     $
14 Other. Specify:                                                                                                (14)     $


The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




 Part 2: Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.
    I am the creditor.

    I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.


                  X /s/ Matthew Klein                                              Date    7/26/2019
                     Signature



Print:               Matthew                               Klein                   Title   Attorney for Secured Creditor
                     First Name           Middle Name      Last Name

Company              Howard Law Group


Address              450                  N. Park Road, Suite 800
                     Number               Street

                     Hollywood                      FL                 33021
                     City                          State           ZIP Code



Contact phone        954-893-7874                                                  Email matthew@HowardLaw.com



I HEREBY CERTIFY that on July 26, 2019, I electronically filed the foregoing with the Clerk of Court by using the CM/ECF System,
which will send a notice of electronic filing to all CM/ECF participants:

Mitchell J. Nowack, Esq., 8551 Sunrise Blvd. #208, Plantation, FL 33322

Robin R. Weiner, Trustee, PO Box 559007, Fort Lauderdale, FL 33355

United States Trustee, 51 SW 1st Avenue, Suite 1204, Miami, FL 33130

and a true and correct copy was mailed to the non-CM/ECF participants:

Devon Lee Brown, 6692 Bayfront Drive, Margate, FL 33063




Official Form 410S2                 Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 2
